


Exhibit 10.37




First Amendment to
Fifth Amended and Restated Credit and Security Agreement


This FIRST AMENDMENT dated as of August 30, 2013 (this “Amendment”) to the Fifth
Amended and Restated Credit and Security Agreement, dated as of December 21,
2012 (the “Existing CSA”), by and among Rock-Tenn Financial, Inc., as borrower,
Rock-Tenn Converting Company, as initial servicer, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch
(“Rabobank”), in its capacity as administrative agent for the Lenders thereunder
(together with its successors and assigns thereunder, the “Administrative
Agent”) and in its capacity as funding agent for the Co-Agents and the Lenders
or any successor funding agent thereunder (together with its successors and
assigns thereunder, the “Funding Agent” collectively with the Administrative
Agent and the Co-Agents, the “Agents”), and the Lenders and the Co-Agents from
time to time party thereto, is entered into by the parties to the Existing
Credit Agreement.
Unless otherwise indicated, capitalized terms used in this Amendment are used
with the meanings attributed thereto in the Existing CSA.
W I T N E S S E T H :
WHEREAS, the parties hereto desire to amend certain provisions of the Existing
CSA.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:
1.    Amendments.
1.1    Section 8.2(b) of the Existing CSA is hereby amended by deleting the
third sentence thereof in its entirety and replacing it with the following: “The
Servicer shall actively, and using all commercially reasonable efforts, monitor
remittances received in each Lock-Box and Collection Account to determine if
such amounts constitute Collections. In the case of any remittance received in
any Lock-Box or Collection Account that shall have been determined, to the
satisfaction of the Servicer, not to constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer shall promptly (but in no
event later than the second Business Day following identification of such amount
in a Lock-Box or Collection Account) remove such amount from such Lock-Box or
Collection Account and provide the Administrative Agent with written notice of
such removal. Notwithstanding anything to the contrary contained herein, all
amounts on deposit in any Lock-Box or Collection Account shall be deemed to be
Collections, unless removed in accordance with the immediately preceding
sentence.”


1.2    Exhibit VI of the Existing CSA (“Form of Monthly Report”) is hereby
amended by deleting such exhibit in its entirety and replacing it with Exhibit A
hereto.


2.    Representations.
2.1.    Each of the Loan Parties represents and warrants to the Agents and
Lenders that it has duly authorized, executed and delivered this Amendment and
that the Amendment



--------------------------------------------------------------------------------




constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability).
2.2.    Each of the Loan Parties further represents and warrants to the Agents
and the Lenders that, as of the date hereof and as of the Effective Date (as
defined below), each of its representations and warranties set forth in Section
5.1 of the Existing CSA is true and correct as though made on and as of such
date and that no event has occurred and is continuing that will constitute an
Amortization Event or Unmatured Amortization Event.
3.    Conditions Precedent. This Amendment shall become effective as of the date
first above written (the “Effective Date”) upon satisfaction of the following
conditions precedent:
3.1    the Administrative Agent shall have received a counterpart hereof duly
executed by each of the parties hereto and acknowledged by the Performance
Guarantor in the space provided; and
3.2    the Administrative Agent shall have received a fully executed version of
the RSA Amendment (as defined below).
4.    Miscellaneous.
4.1.    Except as expressly amended hereby, the Existing CSA shall remain
unaltered and in full force and effect, and each of the parties hereto hereby
ratifies and confirms the CSA and each of the other Transaction Documents (as
defined in the CSA) to which it is a party.
4.2.    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW.
4.3.    EACH OF THE PARTIES TO THIS AMENDMENT HEREBY ACKNOWLEDGES AND AGREES
THAT IT IRREVOCABLY SUBMITS TO THE NON EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE STATE OF NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AMENDMENT AND IT HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY OF PARENT, THE ORIGINATORS AND THE LOAN PARTIES IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY OF PARENT, THE
ORIGINATORS AND THE LOAN PARTIES AGAINST ANY AGENT OR ANY LENDER OR ANY
AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING, DIRECTLY

2

--------------------------------------------------------------------------------




OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY SUCH PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE STATE OF NEW YORK.
4.4.    This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Amendment
4.5    The Borrower agrees to pay to the Administrative Agent’s counsel the
reasonable fees and disbursements incurred by such counsel in connection this
Amendment and the Fee Letter not later than five (5) Business Days following
receipt of the related invoice.
4.6    The Administrative Agent and each of the Co-Agents identified on the
signature pages hereto hereby consents to the First Amendment, dated as of
August __, 2013 and effective upon the satisfaction of the conditions set forth
therein (the “RSA Amendment”), to the Fourth Amended and Restated Receivables
Sale Agreement, dated as of December 21, 2012, by and among Rock-Tenn Company,
Rock-Tenn Company of Texas, Rock-Tenn Converting Company, Rock-Tenn Mill
Company, LLC, RockTenn-Southern Container, LLC, PCPC, Inc., Waldorf Corporation,
RockTenn CP, LLC, RockTenn-Solvay, LLC and Rock-Tenn Financial, Inc.
<Balance of page intentionally left blank>

3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


ROCK-TENN CONVERTING COMPANY,
As Servicer


By:            /s/ John Stakel                                           
Name:     John Stakel
Title:     SVP & Treasurer






ROCK-TENN FINANCIAL, INC.,
As Borrower




By:            /s/ David Siegel                                          
Name:      David Siegel
Title:      Assistant Treasurer

4

--------------------------------------------------------------------------------






COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Administrative Agent, as Funding Agent, as a Co-Agent and as a
Committed Lender


By:         /s/ Dana Hartman            
Name:         Dana Hartman
Title:         Executive Director


By:         /s/ Stephen G. Adams            
Name:         Stephen G. Adams
Title:         Managing Director


Nieuw Amsterdam Receivables Corporation,
as a Conduit




By:         /s/ Damian A. Perez            
Name:      Damian A. Perez
Title:         Vice President




TD Bank, N.A.,
as a Co-Agent and as a Committed Lender






By:         /s/ Marla Willner            
Name:      Marla Willner
Title:          Senior Vice President




ROYAL BANK OF CANADA, as a Co-Agent and as a Committed Lender




By :         /s/ Janine D. Marsini            
Name :     Janine D. Marsini
Title:     Authorized Signatory




By :         /s/ Veronica L. Gallagher        
Name :     Veronica L. Gallagher
Title:     Authorized Signatory





5

--------------------------------------------------------------------------------




THUNDER BAY FUNDING, LLC, as a Conduit




By :         /s/ Veronica L. Gallagher        
Name :     Veronica L. Gallagher
Title:     Authorized Signatory




The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as a Co-Agent




By:         /s/ R. Greg Hurst            
Name:     R. Greg Hurst
Title:     Managing Director






The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as a Committed Lender




By:         /s/ M. Iarriccio                
Name:     M. Iatticcio
Title:     Vice President




GOTHAM FUNDING CORP.,
as a Conduit




By:         /s/ John L. Fridlington            
Name:     John L. Fridlington
Title:     Vice President




SMBC NIKKO SECURITIES AMERICA, INC., as a Co-Agent




By:         /s/ Makoto Tagaya            
Name:     Makoto Tagaya
Title:     President






Sumitomo Mitsui Banking Corporation,
as a Committed Lender




By:         /s/ James D. Weinstein        
Name:     James D. Weinstein
Title:     Managing Director



6

--------------------------------------------------------------------------------




Manhattan Asset Funding Company LLC, as a Conduit




By:         /s/ Michael R. Newell            
Name:     Michael R. Newell
Title:     Vice President




FIFTH THIRD BANK, as a Co-Agent and as a Committed Lender




By:         /s/ Andrew D. Jones            
Name:     Andrew D. Jones
Title:     Vice President




SUNTRUST BANK, as a Co-Agent and as a Committed Lender




By:         /s/ Kyle Shenton            
Name:     Kyle Shenton
Title:     Vice President




PNC Bank, N.A.,
as a Co-Agent and as a Committed Lender




By:         /s/ Robyn Reeher            
Name:     Robyn Reeher
Title:     Vice President




MARKET STREET FUNDING LLC,
as a Conduit




By:         /s/ Doris J. Hearn            
Name:     Doris J. Hearn
Title:     Vice President




Bank of America, N.A.,
as a Co-Agent and as a Committed Lender




By:         /s/ Margaux L. Karagosian        
Name:     Margaux L. Karagosian
Title:     Vice President



7

--------------------------------------------------------------------------------




BANK OF NOVA SCOTIA,
as a Co-Agent and as a Committed Lender




By:         /s/ Paula J. Czach            
Name:     Paula J. Czach
Title:     Managing Director




LIBERTY STREET FUNDING,
as a Co-Agent and as a Committed Lender




By:         /s/ Jill A. Russo            
Name:     Jill A. Russo
Title:     Vice President




Acknowledged and Agreed:


ROCK-TENN COMPANY,
as Performance Guarantor




By:
        /s/ John Stakel                

Name:      John Stakel
Title:     SVP & Treasurer

8

--------------------------------------------------------------------------------




EXHIBIT A


EXHIBIT VI -- FORM OF MONTHLY REPORT


(on file with the administrative agent)



9